NOTE: This order is nonprecedential.
United States Court of Appeals
for the FederaI Circuit
IN RE THE BOARD OF REGENTS OF THE
UNIVERSITY OF TEXAS SYSTEM,
Petitioner.
Miscella11e0us Docket No. 974
On Petition for Writ of Mandamus to the United States
District Court for the Northern District of Ca1if0rnia in
case no. 10-CV-3595, Judge Saundra Brown Armstr0ng.
ON PETITION
ORDER
The Board of Regents of the University of Texas Sys-
tem submits a petition for a writ of mandamus to direct
the United States District Court for the Northern District
of Calif0rnia to withdraw its January 12, 2011 order
granting transfer to the United States District Court for
the Eastern District of Texas and grant the Board of
Regents’ motion to dismiss the case for lack of jurisdic-
tion.
Upon consideration thereof

1N RE B0AR1;) 0F REGEN'rs 2
IT ls 0RDERED THAT:
Hitachi G1oba1 Storage Techno1ogies, Inc. and WeSt-
ern Dig'ital Technologies, Inc. are directed to respond no
later than February 18, 2011.
FOR THE COURT
FEB 02  /s)' Jan Horba1y
Date J an Horba1y
C1erk
cc: Michae1 W. Shore, Esq.
Scott D. Baskin, Esq.
C1erk, United States District Court For The Northern
District Of Ca1ifornia
S19 roush
U.S. mm
r..EF.-;oé’A’.'t°é1%*¢k?.1"°“
FEB 02 2011
1AnmnBALv
cum